Citation Nr: 1209740	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  08-39 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of death.

2.  Entitlement to 38 U.S.C. § 1318 dependency and indemnity compensation. (DIC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late Veteran served on active duty from February 1952 to November 1953.  The appellant in the present appeal is his surviving widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in 2006 and 2007 by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the appellant's claims of entitlement to service connection for the Veteran's cause of death and entitlement to DIC under the provisions of 38 U.S.C. § 1318.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

  
FINDINGS OF FACT

1.  The Veteran died in October 2006 at age 76; large cell carcinoma of the lung was his immediate cause of death, with acute renal failure being listed as other contributing condition.   

2.  At the time of the Veteran's death, service connection was in effect for chronic low back pain with degenerative disc disease (DDD), posttraumatic stress disorder (PTSD), bilateral hearing loss, and tinnitus.  These disabilities were not causal or contributing factors to the Veteran's death.

3.  The cause of the Veteran's death was not manifested during active service or for many years thereafter, nor was it otherwise causally related to active service or to a service-connected disability.
4.  At the time of the Veteran's death in October 2006, the Veteran had an award of a total rating for individual unemployability due to his service-connected disabilities (TDIU), effective from December 21, 2001.  

5.  The Veteran was not a former prisoner of war.  He was not in receipt of compensation at the 100 percent rate due to service-connected disability for a period of at least five years immediately after his discharge from active service, or for 10 or more years prior to his death, nor would he have been in receipt of such compensation in either case, but for clear and unmistakable error in a prior decision, which has not been alleged or established here.


CONCLUSIONS OF LAW

1.  The Veteran's service-connected disabilities did not substantially or materially contribute to his death, and his death was not caused by a disability incurred in or aggravated by active service, presumed to have been or by any disability proximately due to, or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2011).

2.  The criteria for entitlement to dependency and indemnity compensation pursuant to the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and the duties to notify/assist.

The Board notes that in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his/her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his/her possession that pertains to the claim.  Additionally, in the subsequent case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court held that adequate notice must also include informing the claimant of (4) degree of disability; and (5) effective date.  Furthermore, in the context of a claim for service connection for cause of death/DIC benefits, statutory notice must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected (predicated on the contentions or theory of service connection advanced by the veteran's survivor).  38 U.S.C.A. § 5103(a).  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The appellant's claim for VA compensation for service connection for the Veteran's cause of death was received by VA in October 2006.  In response, she was furnished with a letter issued in June 2007, prior to the RO's adjudication of the claim in October 2007, which satisfies the duty to notify provisions with respect to the aforementioned elements mandated in Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However, the June 2007 notice letter is defective in that it did not provide notice to the appellant with respect to the two elements listed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) and the three elements listed in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  No further notice was sent to the appellant to correct these defects.  While acknowledging these defects, the Board finds that they do not result in any prejudice to the appellant.  With respect to the notice defects as they pertain to Dingess/Hartman, as this decision is denying the appellant's claim on appeal, the issues of ratings and effective dates assigned for awards of VA compensation are rendered moot.  With respect to the elements mandated by Hupp, which is (1) a statement of the conditions, if any, for which the late Veteran was service connected at the time of his death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected (predicated on the contentions or theory of service connection advanced by the Veteran's survivor), although no actual notice was provided with respect to these elements, the Board finds that no prejudice to the appellant comes as a result because the record reflects that the appellant had actual knowledge of the Veteran's service-connected disabilities at the time of his death and the evidence required to substantiate her claim for service connection for the Veteran's cause of death.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Specifically, the Board notes that the appellant's primary theory of service connection, as advanced in her written contentions, is that the Veteran's death as a result of large cell carcinoma of the lung with acute renal failure as a contributing factor in his death was due to having a compromised immune system with diminished resistance to illness that was related to the collectively deteriorating effects to his psyche imposed by his service-connected chronic low back pain with DDD, PTSD, bilateral hearing loss, and tinnitus.  Knowing that she had to demonstrate such a relationship between the late Veteran's service-connected disabilities and the lung cancer and renal failure that caused his death, she has submitted written statements attesting to her personal knowledge of the Veteran's life with his service-connected disabilities and her impression of the impact they had on his overall health, along with various lay witness statements and statements from the late Veteran's physicians, chiropractors, and massage therapists.  In view of the foregoing action from the appellant, the Board finds that she has demonstrated actual knowledge of the Veteran's service-connected disabilities at the time of his death and the kinds of evidence required to substantiate her claims for cause of death and DIC benefits, such that the defect in VCAA notice with respect to Hupp produces no prejudice.  Thus, in view of the foregoing discussion, the Board concludes that VA's duty to notify in this case is satisfied.  

In addition, the Board finds that the duty to assist the appellant has been satisfied.  All relevant records that are obtainable have been associated with the Veteran's claims file and were reviewed by both the RO and the Board in connection with the claim.  In this regard, the late Veteran's service personnel and treatment records and his relevant post-service treatment records from VA and private healthcare providers for the period from 1974 - 2006, including his October 2006 death certificate listing those conditions which caused or contributed to his death, have been obtained and associated with the evidence.  Furthermore, the appellant has submitted written statements from her peers, the Veteran's peers, and his private and VA healthcare providers regarding the state of the Veteran's health during his lifetime and at the time of his death.

To the extent that the appellant contends that referral of this case for a VA examiner's opinion is warranted, in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that such development is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board concludes an examination is not needed in this case because all four elements of the above test, as prescribed by the Court in McLendon, have not been met.  As will be further discussed below, the only evidence indicating that the late Veteran's fatal large cell lung carcinoma and acute renal failure are related to his military service is the appellant's own lay statements asserting that they were etiologically related to the Veteran's service-connected disabilities.  There is no objective clinical evidence showing that the medical conditions that caused the Veteran's death were manifested in service or within the presumptive period following his separation from service, or that they were otherwise etiologically associated with his service-connected disabilities.  While the appellant is competent to report on matters relating to observable phenomena such as outwardly displayed physical symptoms and the viewable effects that the Veteran's service-connected disabilities imposed upon his physical functionality, she is not competent to present opinions regarding matters of medical causation, medical causation on a systemic level, or internal medicine, as she lacks the necessary medical training to do so.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, her lay statements, by themselves, are insufficient to trigger VA's duty to provide an examination for purposes of obtaining a nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  The Board finds that the objective evidence of record is sufficient to decide the case.  The Board thus concludes that referral of the case for an IME or VA opinion is not warranted.  

In view of the foregoing discussion, the Board concludes that the appellant has had adequate opportunity to present evidence and argument in support of her claim for service connection for the Veteran's cause of death and that there has been sufficient development of the record to adjudicate the claim on the merits.  A remand for further evidentiary development is therefore unnecessary.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to the appellant's claim for DIC pursuant to the provisions of 38 U.S.C.A. § 1318, the Board has determined that there is no legal entitlement to the claimed benefit as a matter of law.  The notice provisions and duty to assist provisions are not applicable to a claim, where the claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit. VAOPGCPREC 5-2004 (June 23, 2004).  These matters involve an inquiry based upon the evidence of record prior to the Veteran's death and not based upon the development of new evidence.  As there is no dispute as to the underlying facts of this case, and as the Board has denied the claim as a matter of law, the notice and duty to assist provisions are inapplicable. See e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 362 (2001).

(a.)  Entitlement to service connection for the Veteran's cause of death.

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  The cause of the Veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).

For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cancer, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's claims file shows that he died in October 2006 at age 76.  His death certificate shows that his immediate cause of death was large cell carcinoma of the lung, with acute renal failure named as a contributing condition.  A review of the Veteran's claims folder shows that service connection was established for chronic low back pain with DDD, PTSD, bilateral hearing loss, and tinnitus during his lifetime.

His service treatment records show normal findings on clinical evaluation of his lungs and genitourinary system on pre-enlistment examination in August 1951.  Medical records during service show treatment in December 1952 for bronchopneumonia, but no onset of lung cancer or renal disease.  Separation examination in November 1953 shows normal lungs, normal chest X-ray, and normal genitourinary system.  

Post-service medical records show no lung cancer or renal disease for decades following the Veteran's separation from active duty in November 1953.  In the late 1990's, treatment for prostate cancer was indicated.  The large cell carcinoma of his lung was first detected in the autumn of 2006, by which time it had already metastasized to his ribs and right femur.  He was not deemed to be a suitable medical candidate for a lung resection to treat his cancer.  His condition progressively worsened and he succumbed to his cancer in October 2006.  His death certificate established his primary cause of death as due to large cell carcinoma of the lung with contributory acute renal failure.  The Board finds that the lengthy time period since service without clinical evidence of diagnosis or treatment of the medical conditions that caused the Veteran's death is evidence that weighs heavily against finding that such medical conditions had their onset during his period of active duty.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

In view of the foregoing factual discussion, the Board concludes that the metastatic lung cancer and acute renal failure which were listed as medical conditions causing or contributing to the Veteran's death did not have their onset during his period of active service, such that they could be service connected on a direct basis under 38 C.F.R. § 3.303.  Furthermore, the Board finds that the lung cancer was not present or otherwise manifest to a compensably disabling degree within one year following the Veteran's discharge from service in November 1953, such that it could be service connected on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309.  Lastly, the absence of clinical evidence of lung cancer and acute renal failure until nearly 53 years had elapsed following the Veteran's separation from active duty weighs against linking these death-producing medical conditions with his period of military service. 

Notwithstanding the aforementioned provisions relating to presumptive service connection, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d) (2011).  A review of the Veteran's post-service medical records, however, shows no objective opinion or clinical evidence that attributes his fatal metastatic lung cancer and acute renal failure to his military service, or links them to his service-connected disabilities (i.e., chronic low back pain with DDD, PTSD, bilateral hearing loss, and tinnitus).  At no time has any medical clinician advanced the objective opinion that the Veteran's fatal lung cancer and acute renal failure were incurred during his period of active service or were otherwise secondary to, or aggravated by a chronic service-connected disability.  Thusly, the only evidence linking the Veteran's death by lung cancer and renal failure to his military service is the raw assertion of such a nexus by the appellant, unsubstantiated by any clinical opinion.  

The Board finds that the appellant is not competent to state that the bodily stress associated with the late Veteran's service-connected disabilities so compromised his psyche and immune system as to predispose him to develop metastatic lung cancer and acute renal failure, such that these fatal conditions could be etiologically linked to these service-connected disabilities and thusly to his period of active duty.  To the extent that the appellant asserts that her own personal knowledge of medicine and the Veteran's medical condition and history are sufficient in and of themselves to provide a basis to associate the Veteran's service-connected disabilities with his death, the Board notes that there is nothing in the record that indicates that she is a medical professional.  Because she lacks the requisite medical training to have the expertise to make medical diagnoses or provide opinions on matters regarding medical causation and etiology, her statements in this regard are therefore not entitled to any probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  While the Board is cognizant of the late Veteran's honorable service in the defense of his country and is sympathetic to his widow's situation, her personal belief in the existence of a relationship between the cause of the Veteran's death and his military service, no matter how sincere, is not probative of a nexus to service if unsupported by objective medical evidence.  See Voerth v. West, 13 Vet. App. 117, 119 (1999).  

In view of the foregoing discussion, the Board must deny the appellant's claim of entitlement to service connection for the Veteran's cause of death as the preponderance of the evidence weighs against her claim.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.)  Entitlement to 38 U.S.C. § 1318 DIC.

A surviving spouse may establish entitlement to dependency and indemnity compensation where it is shown that a veteran's death was not the result of willful misconduct, and at the time of death, the veteran was receiving, or entitled to receive, compensation for a service-connected disability and meets the following criteria: (1) that the veteran was continuously rated totally disabled for the 10 years immediately preceding death; (2) that the veteran was rated totally disabled upon separation from service, was continuously so rated, and died at least five years after separation from service; or, (3) that the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b) (West 2002).  The statute was implemented by VA at 38 C.F.R. § 3.22.

Thereafter, in Wingo v. West, 11 Vet. App. 307 (1998), the Court interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in a case where the veteran had not established entitlement to VA compensation for a service-connected total disability and had never filed a claim for such benefits which could have resulted in entitlement to compensation for the required period.  The Court concluded that the language of 38 C.F.R. § 3.22(a) would permit a DIC award where it is determined that the veteran "hypothetically" would have been entitled to a total disability rating for the required period if he or she had applied for compensation during his or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation pertaining to DIC benefits for survivors of certain veterans rated totally disabled at time of death. See 65 Fed. Reg. 3,388-3,392 (2000); see 38 C.F.R. § 3.22.  The final regulation reflected VA's conclusion that 38 U.S.C.A. § 1318(b) authorizes payment of DIC only in cases where the veteran had, during his or her lifetime, established a right to receive total service-connected disability compensation from VA for the period required by that statute, or would have established such a right if not for clear and unmistakable error (CUE) by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal Circuit held that, for the purpose of determining whether a survivor is entitled to "enhanced"" DIC benefits under a different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) (veteran required to have been rated totally disabled for a continuous period of eight years prior to death), the implementing regulation, 38 C.F.R. § 20.1106, does permit "hypothetical entitlement."

However, in National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), the Federal Circuit addressed a challenge to the validity of 38 C.F.R. § 3.22, and found a conflict between that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit concluded that the revised 38 C.F.R. § 3.22 was inconsistent with 38 C.F.R. § 20.1106, which interprets a virtually identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), and that VA failed to explain its rationale for interpreting these virtually identical statutes (38 U.S.C.A. § 1311 and 38 U.S.C.A. § 1318) in conflicting ways.  The Federal Circuit remanded the case, and directed VA to stay all proceedings involving claims for DIC benefits under 38 U.S.C.A. § 1318 where the outcome is dependent on 38 C.F.R. § 3.22, pending the conclusion of expedited VA rulemaking.

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide that there would be no "hypothetical" determinations as to whether a deceased veteran had been totally disabled for eight years prior to death so that the surviving spouse could qualify for the enhanced DIC benefit available under 38 U.S.C. § 1311(a)(2). See 67 Fed. Reg. 16,309-16,317 (April 5, 2002), effective May 6, 2002.  In National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), regarding a challenge to the validity of 38 C.F.R. § 3.22 as amended January 21, 2000, the Federal Circuit held, in part, that 38 C.F.R. § 3.22 as amended was not invalid insofar as it precluded "hypothetical entitlement" as an additional basis for establishing eligibility under 38 U.S.C.A. § 1318.  The Federal Circuit held that VA could properly construe the "entitled to receive" language of sections 1311(a)(2) and 1318 in the same way, and could properly construe the language of the two statutory sections to bar the filing of new claims, i.e., claims where no claim had been filed during the veteran's life or the claim had been denied and was not subject to reopening, i.e., "hypothetical entitlement" claims.

In Rodriguez v. Peake, 511 F.3d 1147 (Fed. Circ. 2008), the Federal Circuit held that the application of amended section 3.22 to the appellee's claim did not create an unlawful retroactive effect because it did not retrospectively diminish any of her rights to benefits.  Thus, the Federal Circuit held that 38 C.F.R. § 3.22, as amended in 2000, did not have an unlawful retroactive effect and may be applied to claims for DIC benefits filed by survivors before the amendment took effect.

Based on the foregoing, VA has established that "hypothetical entitlement" is not a viable basis for establishing benefits under either 38 U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.  Therefore, the only possible ways for the appellant to prevail on her claim for benefits under 38 U.S.C.A. § 1318 are (1) to meet the statutory duration requirements for a total disability rating at the time of death; or (2) to show that such requirements would have been met, but for clear and unmistakable error in a previous decision.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the appellant is not entitled to DIC benefits.  The requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits are clearly not met.  Initially, the Board notes that the evidence does not show, nor does the appellant assert, that the Veteran was a former prisoner of war.

In addition, the Veteran was not in receipt of compensation at the 100 percent rate due to service-connected disability for a period of at least five years immediately after his discharge from active service or for 10 or more years prior to his death. Nor would he have been in receipt of such compensation in either case, but for clear and unmistakable error in a prior decision, which has not been alleged or established here.

First, the Veteran plainly did not meet the durational requirement for a total disability rating in existence during his lifetime under 38 U.S.C.A. § 1318, in that he was not rated at 100 percent for at least the first five years after his discharge from service, and he was also not rated totally disabled for at least the last 10 years of his life.  The Veteran served on active duty from February 1952 to November 1953.  He was service connected for PTSD and chronic low back pain with DDD, effective from May 2001 (the date of receipt of his original claim for VA compensation benefits).  He was subsequently awarded service connection for tinnitus and bilateral hearing loss, effective from September 2004.  He had a 100 percent disability evaluation through the award of a TDIU that was effective from December 21, 2001.  He later died in October 2006, with the total rating award for VA compensation having been in continuous effect for only less than five years at the time of his death.  As such, the time requirement for a total disability rating under 38 U.S.C.A. § 1318 has not been met.

The Board notes that the evidence includes a September 2001 statement from the late Veteran's private chiropractor, who opined that the Veteran was "fully disabled" by low back pain, left knee pain, and prostate cancer as of when she first started treating the Veteran in November 1999.  While this evidence expresses the opinion of a chiropractor and not a physician specializing in making determinations of unemployability, and furthermore the chiropractor is commenting on the role that the Veteran's prostate cancer has on his overall disability, which is outside the realm of her expertise and competence, the Board will assume, arguendo, that this evidence is sufficient to establish the Veteran's total impairment as of November 1999.  Even with this assumption, the Veteran would still not have met the basic requirement of having a total rating in continuous effect for at least 10 years at the time of his death in October 2006.  Therefore, this evidence would not provide a basis on which the appellant could prevail on her claim for § 1318 DIC.

The remaining issue is then whether either of the aforementioned duration requirements for a total rating so as to satisfy 38 U.S.C.A. § 1318 would have been met, but for clear and unmistakable error in a previous decision.  However, in this case, the appellant has not successfully pled clear and unmistakable error in any prior rating decision that would have entitled the Veteran to a total rating.  Applicable regulations provide that a claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period. Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 216, 223 (1994).  In this case, the appellant and her representative have not specifically alleged CUE.  The primary argument of the appellant, as expressed in her VA Form 9 substantive appeal dated in December 2008, is that the Veteran, during his lifetime, was advised by his Veterans' Service Officers (VSOs) to not pursue a claim for VA compensation during the period prior to May 2001, and that he was therefore prevented from having an award of VA compensation at the total rate in continuous effect for at least the requisite 10-year period prior to his date of death.  In this regard, she is contending that the VSOs are somehow agents of VA and thus VA was at fault for essentially blocking the Veteran's claim.  The error in this argument is that the VSOs are, at all times, agents of the veterans and while the VSOs often cooperate with VA, they do not represent VA and any advisory actions by the VSOs to the veterans regarding whether or not to pursue a VA compensation claim are exclusively their own.  

The appellant also contends that as the late Veteran's service treatment records indicated back problems in service, upon VA's first receipt of these service treatment records in December 1954, the mere clinical notation of this disability in service should have been sufficient in and of itself for VA to have construed a claim on the Veteran's behalf for VA compensation for a chronic low back disability as early as December 1954.  She thus argues that VA failed in its duty to assist the Veteran in developing this claim.  The Board finds that this argument is without merit, as a specific claim in the form prescribed by the Secretary of VA must be filed in order for VA compensation benefits to be paid.  Mere receipt by VA of raw medical records does not, by itself, constitute a claim for VA compensation for whichever medical disabilities may be clinically presented in such records.  See 38 U.S.C. § 5101(a).  

Lastly, the Board acknowledges the contention of the appellant that out of equity and fairness, she should not be barred from receiving § 1318 DIC benefits simply because the late Veteran had not met the statutorily prescribed 10-year period of continuous effect for his award of a total rating for VA compensation prior to his death, and that this requirement should therefore be waived for her individual case.  While appreciating the late Veteran's service to his country, and acknowledging the appellant's frustration over being barred from receiving § 1318 DIC benefits, the governing regulations do not provide for the assignment of VA compensation based on equity.  While sympathetic to the appellant, the Board is nonetheless bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided this case based on its application of this law to the pertinent facts. See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant].
 
Where the law and not the evidence is dispositive in a case, entitlement to the VA benefits sought must be denied due to the absence of legal merit. See Sabonis v. Brown, 6 Vet. App. 426, (1994).  Accordingly, as the Veteran was not entitled to receive 100 percent disability for either at least five years after his separation from active service or for at least the 10 years prior to his death, the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318.


ORDER

Service connection for the Veteran's cause of death is denied.

VA dependency and indemnity compensation pursuant to 38 U.S.C. § 1318 is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


